Armstrong, J.
(dissenting). The evidence most favorable to the defendant, his own story, was that he and the victim argued, engaging in some pushing, and then agreed to go around the comer (of a building) “to talk about it like a man.” The victim threw down his sweater, put up his fists to fight, and then reached into his back pocket. The defendant assumed the victim had pulled a knife and, fearing for his safety, pulled a knife himself. The combatants were then seven feet apart. The victim ran at the defendant who made slashing motions with the knife to fend off the victim. The victim did not have a knife and, as far as the evidence shows, did not strike the defendant. The defendant’s slashing lasted five seconds, the victim sustaining several serious wounds. In my opinion the *466judge was correct in ruling that this evidence did not warrant submitting the issue of self-defense to the jury.
There was no evidence that the defendant had been set upon unexpectedly at the time he drew the knife (contrast Commonwealth v. Houston, 332 Mass. 687, 689 [1955]; Commonwealth v. Kendrick, 351 Mass. 203, 207 [1966]; Commonwealth v. Harrington, 379 Mass. 446, 451 [1980]; Commonwealth v. A Juvenile, 17 Mass. App. Ct. 988, 989 [1984]), was being subjected to a beating, severe or otherwise (contrast Commonwealth v. Kendrick, 351 Mass. at 207, Commonwealth v. Harrington, 379 Mass. at 451), or that he was in a confined space which made flight impracticable (contrast Commonwealth v. Harrington, 379 Mass. at 451-452; Commonwealth v. Albert, 391 Mass. 853, 856 [1984]). There was no evidence that he had reason to fear intervention by friends of the victim (contrast Commonwealth v. Burbank, 388 Mass. 789, 796 [1983]; Commonwealth v. A Juvenile, 17 Mass. App. Ct. at 989).
Fist fights by agreement are a fact of life, and, while the law cannot condone them, it should strongly discourage the introduction of deadly weapons and not lightly accept pretexts for their introduction. Accepting (as, for present purposes, we must) the defendant’s contention that he honestly thought the victim had pulled a knife, I think the evidence is devoid of any sufficient showing that the defendant could not then have withdrawn from the fray. Instead, on his own story, he stayed, drew a knife, and for five seconds slashed an unarmed victim who did not land a blow. This evidence, if accepted, goes no further than to show that the defendant, thinking the stakes of the proposed fight had been raised by the introduction of a knife, decided to stay and fight on that basis. No question of self-defense is raised by that decision. See Commonwealth v. Bertrand, 385 Mass. 356, 362 (1982); Perkins, Criminal Law 999 (2d ed. 1969); 2 Torcia, Wharton’s Criminal Law 152 (14th ed. 1979). Cf. Commonwealth v. Collberg, 119 Mass. 350, 353 (1876).
I would affirm the judgment.